Proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Oyster Bay-East Norwich Central School District, dated June 22, 2000, which, after a hearing, found the petitioner committed acts of misconduct such as unauthorized use of school property, sexual harassment, menacing and harassment, falsification of time and reporting documentation, unauthorized absence from the workplace, fraudulent misrepresentation of hours worked, and disrupting the teaching process, and terminated his employment as head custodian.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs.
Contrary to the petitioner’s contention, the determination that he committed acts of misconduct warranting the termination of his employment is supported by substantial evidence (see Matter of Lahey v Kelly, 71 NY2d 135; Matter of Pell v Board of Educ., 34 NY2d 222).
The petitioner’s remaining contentions are without merit. Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.